—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Clinton County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Following a tier III disciplinary hearing, petitioner, a prison inmate, was found guilty of harassment, creating a disturbance and refusing a direct order after he argued with a correction officer and then refused a direct order to calm down and lower his voice. Petitioner’s administrative appeal was denied and we confirm. The detailed misbehavior report, combined with the testimony of the involved correction officers and petitioner’s own admission as to his involvement in the dispute, provide substantial evidence to support the determination of petitioner’s guilt (see, Matter of Garrastequi v Goord, 252 AD2d 638), despite any minor discrepancies in the testimony. Although petitioner maintains that his actions were justified because he was allegedly being unjustly investigated as to another matter, petitioner, as a prison inmate, was required to promptly obey the order (see, Matter of McMillian v Goord, 252 AD2d 645). Furthermore, the Hearing Officer did not err in denying petitioner’s attempts to delve into collateral matters (see, Matter of Shapard v Coombe, 234 AD2d 744) and, to the extent petitioner’s request for certain medical records was erroneously denied, such error was harmless under the circumstances (see, Matter of Dumpson v Mann, 225 AD2d 809, 811, lv denied 88 NY2d 805). Petitioner’s remaining contentions, including his argument that the hearing was untimely and the Hearing Officer was biased, have been reviewed and found to be lacking in merit.
Cardona, P. J., Mercure, Yesawich Jr., Peters and Spain, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.